      Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 1 of 19




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Soraya Barker, individually and on
behalf of similarly situated
persons,
                                       Case No. 1:18-cv-2725-MLB
                       Plaintiffs,

v.

WBY, Inc., et al.,

                       Defendants.

________________________________/

                         OPINION & ORDER

     Plaintiff Soraya Barker sued to recover unpaid minimum and

overtime wages guaranteed by the Fair Labor Standards Act of 1938, as

amended, 29 U.S.C. § 201, et seq. (“FLSA”). She sued individually and on

behalf of similarly situated persons. The parties jointly moved to settle.

(Dkt. 167.) On May 17, 2021, the Court approved the FLSA settlement,

finding Plaintiff is the prevailing party within the meaning of the FLSA.

(Dkt. 168 at 1.) In accordance with the settlement, Plaintiff filed two fee

petitions—one for Ainsworth G. Dudley and one for Jones & Walden LLC.
      Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 2 of 19




(Dkts. 169; 171.) Defendants filed responses contesting the amounts

requested. (Dkts. 176; 177.)

I.    Background

      Defendant WBY, Inc. operates a strip club in the Atlanta area.

Plaintiff, individually and on behalf of similarly situated waitresses and

dancers, initiated a collective action under the FLSA against Defendant

WBY and its owners (Defendants Steve Youngelson and Surrey White).

(Dkt. 1.) The parties jointly moved to settle Plaintiff’s claims related to

unpaid wages as a waitress (but not her claims arising from the alleged

employment as a dancer).       (Dkt. 167.)    The Court approved that

settlement agreement. (Dkt. 168.) Plaintiff filed two fee petitions. (Dkts.

169; 171.)

II.   Standard of Review

      Under the FLSA, a court “shall, in addition to any judgment

awarded to plaintiff or plaintiffs, allow a reasonable attorney’s fee to be

paid by defendant.”     29 U.S.C. § 216(b).      “The starting point for

determining . . . a ‘reasonable fee is the number of hours reasonably

expended on the litigation multiplied by a reasonable hourly rate.’”

Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350 (11th Cir. 2008) (quoting



                                    2
      Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 3 of 19




Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). “The product of these

two figures is the lodestar.” Id. (citing Pennsylvania v. Delaware Valley

Citizens’ Council for Clean Air, 478 U.S. 546, 565–66 (1986)).          The

lodestar can be adjusted. Loranger v. Stierheim, 10 F.3d 776, 781 (11th

Cir. 1994). The Court has discretion in determining the amount of an

award, but “[t]he court’s order on attorney’s fees must allow meaningful

review [and] must articulate the decisions it made, give principled

reasons for those decisions, and show its calculation.”         Norman v.

Housing Auth. of City of Montgomery, 836 F.2d 1292, 1304 (11th Cir.

1988). “If the court disallows hours, it must explain which hours are

disallowed and show why an award of [the] hours would be improper.”

Id. (citing Hill v. Seaboard Coast Line R. Co., 767 F.2d 771, 775 (11th Cir.

1985)); see also Bivins, 548 F.3d at 1351 (reductions to requested hours

must be concisely and clearly explained). “Ultimately, the computation

of a fee award is . . . an exercise of judgment, because there is no precise

rule or formula for making these determinations.” Embree v. Medicredit,

Inc., 752 F. App’x 697, 699 (11th Cir. 2018) (quoting Villano v. City of

Boynton Beach, 254 F.3d 1302, 1305 (11th Cir. 2001)). The district court

is “an expert on the question and may consider its own knowledge and



                                     3
      Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 4 of 19




experience concerning reasonable and proper fees and may form an

independent judgment with or without the aid of testimony of witnesses

as to value.” Campbell v. Green, 112 F.2d 143, 144 (5th Cir. 1940).1

Plaintiff, as the party seeking an award of fees, bears the burden of

demonstrating the reasonableness of the attorney hours worked and the

rates claimed. See Hensley, 461 U.S. at 437.

III. Discussion

     A.    Mr. Dudley

     Mr. Dudley seeks $5,220 in fees.2 (Dkts. 169 at 1; 180 at 5.)

           1.    Reasonable Hourly Rate

     “A reasonable hourly rate is the prevailing market rate in the

relevant legal community for similar services by lawyers of reasonably

comparable skills, experience, and reputation.” Loranger, 10 F.3d at 781

(citing Norman, 836 F.2d at 1299); see also Weissinger v. Murray, No.

1:06-CV-1544, 2009 WL 1971612, at *4 (N.D. Ga. July 2, 2009)




1 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en
banc), this court adopted as binding precedent all decisions of the former
Fifth Circuit handed down prior to October 1, 1981.
2 Mr. Dudley originally sought $6,840 in attorneys’ fees, but in Plaintiff’s

reply, she voluntarily reduced her fee request by 3.6 hours and requests
an award of $5,220. (Dkt. 180 at 5.)

                                     4
      Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 5 of 19




(“Prevailing market rates are those rates that are in line with those

prevailing in the community for similar services by lawyers of reasonably

comparable skill, experience, and reputation.”) “Generally, the ‘relevant

legal community’ is that of the place where the case is filed.” Spurlock v.

Complete Cash Holdings, LLC, No. 4:19-CV-219, 2021 WL 1960634, at *3

(N.D. Ga. May 14, 2021) (quoting Cullens v. Ga. Dep’t of Transp., 29 F.3d

1489, 1494 (11th Cir. 1994)).

     An attorney’s normal billing rate “is the best evidence of his [or her]

market rate, although that information is not necessarily conclusive.”

Weissinger, 2009 WL 1971612, at *4; see also Dillard v. City of

Greensboro, 213 F.3d 1347, 1354 (11th Cir. 2000) (“What [an attorney]

charges clients is powerful, and perhaps the best, evidence of his [or her]

market rate.”) Reasonableness, however, does not require the parties to

choose the cheapest attorneys. See Johnson v. Univ. Coll. of Univ. of Ala.

in Birmingham, 706 F.2d 1205, 1208 (11th Cir. 1983). The court can look

either to affidavits or to “its own knowledge and experience concerning

reasonable and proper fees” to form an “independent judgment” of the

reasonableness of the hourly rate. Loranger, 10 F.3d at 781; Norman,

836 F.2d at 1303 (“It is perfectly proper to award attorney’s fees based



                                    5
         Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 6 of 19




solely on affidavits in the record.”). “[T]he court cannot simply substitute

its own judgment for uncontradicted evidence without an explanation

and record support.” Weissinger, 2009 WL 1971612, at *4.

     Plaintiff contends Mr. Dudley’s hourly rate of $450 is “well within

the range of rates in the Atlanta Market for an FLSA litigator who has

practiced for 30 years.” (Dkt. 169-1 at 2.) Plaintiff claims this rate is

supported by (1) Mr. Dudley’s declaration, (2) expert testimony of Harlan

Miller, Esq., (3) the hourly rate of $450 already awarded by Judge Sacca,

and (4) Larry Pankey’s declaration. (Dkts. 169-1 at 7; 180 at 2–3.)

     The Court agrees. Mr. Dudley received his B.A. from the University

of Georgia in 1986 and J.D. from Mercer Law School in 1990. (Dkt. 169-2

¶ 12.) He has been a member of the Georgia Bar in good standing since

1990. (Id. ¶ 13.) Mr. Dudley has practiced employment law for thirty

years, focusing almost exclusively on FLSA cases for the last fifteen

years. (Id. ¶ 15.) He has litigated and arbitrated hundreds of claims

under the FLSA, including misclassification cases. (Id. ¶¶ 16–19.) For

FLSA work, Mr. Dudley is typically compensated on a contingency fee

basis.     (Id. ¶ 21.)   His typical agreement (and his agreement with

Plaintiff) permits him to recover 35% of Plaintiff’s recoveries or his hourly



                                       6
      Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 7 of 19




rate for the time billed. (Id. ¶¶ 21–22.) When Mr. Dudley started this

case, his hourly rate was $450.       (Id. ¶ 21.)   Mr. Pankey, another

employment attorney, testified by declaration that he is “very familiar

with Mr. Dudley’s reputation, litigation skills and legal ability as well as

the reputation of his firm.” (Dkt. 180-1 ¶ 7.) According to Mr. Pankey,

he and Mr. Dudley “have very similar practices, work at similar firms

and litigate against many of the same employers.” (Id.) Based on his

experience, Mr. Pankey believes “a rate of $450 per hour for Mr. Dudley’s

work is well within the range of hourly rates for attorneys of comparable

skill and reputation.” (Id.) Indeed, he says Mr. Dudley could reasonably

charge “in excess of $500 an hour.” (Id.) The Court, relying on affidavits

and its own experience, finds Mr. Dudley’s rate reasonable.

           2.    Reasonable Number of Hours

     Mr. Dudley can only recover fees for hours “reasonably expended”

during litigation. Loranger, 10 F.3d at 782. The number of hours is

reviewed by the “hour-by-hour rule” set forth by Norman. Id. (“Implicit

in the Norman hour-by-hour rule is the assumption that a district judge

can feasibly and expeditiously engage in such a precise review.”) “[T]he

court exercises its discretion in determining what constitutes reasonable



                                     7
      Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 8 of 19




hours.” Am. Atheists, Inc. v. City of Starke, 509 F. Supp. 2d 1221, 1226

(M.D. Fla. 2007) (citing Gray v. Lockheed Aeronautical Sys, Co., 125 F.3d

1387 (11th Cir. 1997)).

     Plaintiff contends the number of hours is reasonable because,

among other things, the hours are fully documented by detailed time

records and Plaintiff’s counsel has exercised billing judgment and

discretion by voluntarily reducing hours unrelated to the prosecution of

the minimum wage claims for Plaintiff’s work as a waitress. (Dkt. 169-1

at 2, 8–16.) Defendants object to 6.1 hours as unreasonable. (Dkt. 176

at 7.) They contend these hours must be reduced to exclude time entries

representative of unnecessary work, clerical work, and work that was

completed on behalf of Plaintiff and other Opt-In Plaintiffs and their

adult entertainer claims. (Id.)

     Defendants argue 4.1 hours should be reduced as unnecessary. (Id.

at 7.) Defendants first object to a time entry for research about waitress

claims, tip outs, kickbacks, tip credit provisions, and record keeping.

(Dkts. 176 at 7; 176-1 at 1.) Plaintiff agrees this time entry is non-

compensable and withdraws that request. (Dkt. 180 at 4.) Defendants

next object to the other time entry on September 28, 2016 for a conference



                                    8
      Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 9 of 19




with Plaintiff regarding waitress claims.3 (Dkts. 176 at 7; 176-1 at 7.)

Plaintiff also withdraws this request. (Dkt. 180 at 4.) Defendants argue

the time entry for reviewing document production text messages and

other documents demonstrating waitress schedule should be excluded.

(Dkts. 176 at 7; 176-1 at 1.) Plaintiff contends this time entry involves

work at mediation to calculate Plaintiff’s damages which was necessary

to prosecute and settle Plaintiff’s FLSA claims. (Dkt. 180 at 4–5.) The

Court finds these hours reasonable.

     Defendants also ask the Court to exclude time entries for work that

was for the benefit of all Plaintiffs in the case (i.e., drafting complaint

and initial disclosure (1 hour)) or for the benefit of Plaintiff’s adult

entertainer claim (i.e., reviewed damages and telephone conference with

Plaintiff Barker (.8 hours)). (Dkt. 176 at 8.) The Court agrees as to the

time entry for review of damages and telephone conference with Plaintiff

Barker. (Dkt. 176-1 at 1.) “Time expended independent of the relevant

federal litigation is not compensable. The Supreme Court has clearly

stated that ‘[t]he time that is compensable . . . is that reasonably


3Defendants highlight the incorrect time entry in docket 176-1, but the
Court analyzes the time entry on September 28, 2016 for a conference
with Plaintiff Barker.

                                    9
     Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 10 of 19




expended on the litigation.’” Loranger, 10 F.3d at 782 (citing Webb v.

Board of Educ. of Dyer Cnty., Tenn., 471 U.S. 234, 242 (1985)). The Court

thus will not award time not expended on this litigation. The Court will

thus only award a pro-rata share of 50%—a reasonable estimate of how

much work went towards Plaintiff’s waitress claim. This ensures Mr.

Dudley receives fees for a portion of joint work to reflect the benefit that

work had on Plaintiff for the claim on which she has prevailed. The Court

reduces the award by .4 hours.

     Defendants finally argue Mr. Dudley’s fee petition includes .2 hours

for clerical work.4 (Dkt. 176 at 9.) These .2 hours include preparing ccs

to Plaintiff Barker and Rezac regarding W9s and reviewing cc from

Plaintiff Barker. (Dkt. 176-1 at 1.) “A fee applicant is not entitled to

compensation at an attorney’s rate simply because an attorney undertook

tasks which were mundane, clerical or which did not require the full

exercise of an attorney’s education and judgment.” Norman, 836 F.2d at




4Defendants contend the entries are indicated by orange highlighting in
docket 176-1, but there is no orange highlighting in that exhibit. (Dkts.
176 at 9 n.9; 176-1.) The Court believes Defendants instead highlighted
these time entries in green.

                                    10
        Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 11 of 19




1306.        The Court finds preparing carbon copies is clerical, non-

compensable work. The Court reduces the award by .2 hours.

        In all, the Court reduces Mr. Dudley’s requested fees by .6 hours

($270).

        B.     Jones & Walden LLC

        Jones & Walden seeks $8,040 in attorneys’ fees. (Dkt. 171 at 2.)

Three attorneys (Leon Jones, Leslie Pineyro, and John Wright) and one

paralegal (Ellen Wooden) worked on this case. (Dkt. 171-1 ¶ 5.)

               1.   Attorney-Client Relationship

        Defendants contend Mr. Jones was never retained by, and has no

fee agreement with, Plaintiff, and therefore cannot recover fees as an

attorney. (Dkt. 177 at 4–5.) Plaintiff contends (1) this issue is barred by

collateral estoppel or, alternatively, (2) the Court should reject

Defendants’ argument on the merits because Mr. Dudley was authorized

to utilize help from investigators, paralegals, law students, or associates

licensed to practice law in Georgia. (Dkts 178 at 2–3.)5




5Plaintiff incorporates by reference arguments made in Constance Smith
and Courtney Ellington v. WBY, Inc. d/b/a Follies et al., No. 16-cv-4017,
Dkt. 94. The Court cites to that docket as “Smith, No. 16-cv-4017.”

                                      11
     Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 12 of 19




     Plaintiff claims Defendants’ argument is precluded by collateral

estoppel because the Bankruptcy Court denied Defendants’ motion

asserting Jones & Walden had not been engaged by certain claimants.

(Bk Dkt. 630.)6 The motion before Judge Sacca was Defendants’ motion

for a determination of invalidity of Mr. Dudley’s claimants’ proofs of

claim. (Id.) In that motion, Defendants argued neither Mr. Jones nor

Mr. Dudley had permission to execute proofs of claim on behalf of certain

claimants. (Id. at 1.) First, that motion never mentions Plaintiff Barker,

making it appear irrelevant. (See generally Bk Dkt. 630.) Second, a proof

of claim filed in a bankruptcy case must be executed by the creditor or by

the creditor’s authorized agent. See Fed. R. Bankr. P. Rule 3001(b) (“A

proof of claim shall be executed by the creditor or the creditor’s

authorized agent except as provided in Rules 3004 and 3005.”). In his

oral ruling, Judge Sacca stated:

     [Mr. Dudley’s Contract for Services] does provide for Mr.
     Dudley to have associates and I believe that Mr. Jones has –
     basically Mr. Dudley associates Mr. Jones here and so I think
     Mr. Jones is certainly within the scope of this [Contract for


6 On February 5, 2016, Defendant WBY filed a voluntary petition for
relief under Chapter 11 of the Title 11 of the United States Code. (In re:
WBY, Inc., No. 16-52291-JRS, Bk Dkt. 1.) The Court cites to the
bankruptcy docket as “Bk Dkt.”

                                   12
     Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 13 of 19




     Services] and Mr. Jones and Mr. Dudley have been active, and
     we’ve all relied on that . . .

     Mr. Dudley was retained to represent these people in
     connection with fair labor standards of practice claims, and,
     you know, I think the language is broad enough to include this
     bankruptcy case and he’s authorized to protect their interest
     ...

(Smith, No. 16-cv-4017, Dkt. 94-3 at 2–3.) Plaintiff simply states the

Court should apply collateral estoppel and reject Defendant’s recycled

argument because Defendants “raised the issue, briefed it, presented oral

argument on it, and lost on the issue.” (Id. at 3–4.) “The party seeking

to invoke collateral estoppel bears the burden of proving that the

necessary elements have been satisfied.” Matter of McWhorter, 887 F.2d

1564, 1566 (11th Cir. 1989). Plaintiff does not even list the necessary

elements. The Court thus finds Plaintiff’s argument about collateral

estoppel unpersuasive.

     The Court nevertheless concludes Jones & Walden and Plaintiff

have an attorney-client relationship. Before an attorney can recover fees

and costs under the FLSA, there must be evidence of an attorney-client

relationship. See Miller v. Amusement Enters., Inc., 426 F.2d 534, 538

(5th Cir. 1970) (“[W]hat- and all- that is required is the existence of a

relationship of attorney and client.”). In Georgia, although “an attorney-


                                   13
     Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 14 of 19




client relationship generally is a matter of express contract, it may be

implied from the conduct of the parties.” Cleveland Campers, Inc. v. R.

Thad McCormack, P.C., 635 S.E.2d 274, 276 (Ga. Ct. App. 2006). “[T]he

employment is sufficiently established when it is shown that the advice

or assistance of the attorney is sought and received in matters pertinent

to his profession.” Guillebeau v. Jenkins, 355 S.E.2d 453, 457 (Ga. Ct.

App. 1987).

     While the payment of a fee is relevant to the inquiry and may
     in some circumstances be controlling, an attorney-client
     relationship may be found to exist where no fee is paid[,] and
     the payment of a fee does not necessarily demonstrate the
     existence of the relationship. All that is necessary is a
     “reasonable belief” on the part of the would-be client that he
     or she was being represented by the attorney. A reasonable
     belief is one which is reasonably induced by representations
     or . . . conduct on the part of the attorney.

Calhoun v. Tapley, 395 S.E.2d 848, 849 (Ga. Ct. App. 1990) (internal

quotations and citations omitted).

     Plaintiff testified she remembered signing her agreement with Mr.

Dudley. (Dkt. 177-1 at 6:5–6.) She also testified she “signed a lot of

papers between now and then, but [she doesn’t] recall what they said.”

(Id. at 6:3–9.) She first testified Mr. Jones was “[a]nother lawyer that

was on [her] case – or person.” (Id. at 6:15–18.) But then testified she



                                     14
     Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 15 of 19




was not sure if Mr. Jones was a lawyer or just another type of legal

professional. (Id. at 6:21–23.) Under Georgia law, all that is necessary

is a “reasonable belief” on the part of the would-be client that he or she

was being represented by the attorney. Calhoun, 395 S.E.2d at 849. The

Court finds Plaintiff had a reasonable belief Mr. Jones was representing

her. The Court thus finds there is an attorney-client relationship.

           2.    Reasonable Hourly Rate

     Plaintiff seeks each billing person’s current hourly rate.         See

Behrens v. Wometco Enters., Inc., 118 F.R.D. 534, 547 (S.D. Fla. 1998),

aff’d, 899 F.2d 21 (11th Cir. 1990) (“The use of current rates, as opposed

to historical rates, compensates counsel for inflation and delay in receipt

of payment.”). Plaintiff seeks fees for three attorneys and one paralegal.

(Dkt. 171-1 ¶ 5.) Plaintiff supports these individuals’ hourly rates by

listing each person’s position and years in practice. (Smith, No. 16-cv-

4017, Dkt. 94-4 at 1.) Mr. Jones is a partner with 33 years of experience,

seeking an hourly rate of $400. (Id.) Leslie Pineyro is a partner with 15

years of experience, seeking an hourly rate of $375. (Id.) John Wright is

an associate with 12 years of experience, seeking an hourly rate of $275.

(Id.) Ellen Wooden is a paralegal with 10 year of experience, seeking an



                                    15
     Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 16 of 19




hourly rate of $125. (Id.) After reviewing the attorneys’ and paralegal’s

years of experience and relevant case law, the Court determines these

hourly rates are reasonable. See Thomas v. Grease Guard, LLC, No. 1:14-

CV-619, 2018 WL 1137183, at *2 (N.D. Ga. Jan. 5, 2018) (finding rates

for the partner and associate of $400 and $275 respectively to be

consistent with the prevailing market rates in this legal community);

Walker v. Commissioner, Soc. Sec. Admin., 844 F. App’x 104, 106, 109

(11th Cir. 2021) (the magistrate judge looked to other district court cases

to determine “that $125 per hour was a reasonable rate” for work

comparable to that of a paralegal); Nat’l Life Ins. Co. v. Alembik-Eisner,

582 F. Supp. 2d 1362, 1372 (N.D. Ga. 2008) (finding paralegal fees of

$125/hour were reasonable).

           3.    Reasonable Number of Hours

     Plaintiff contends Jones & Walden should recover for 23.3 hours.

(Dkt. 171-1 at 6.) Defendants argue the number of hours should be

reduced because they include clerical tasks, impermissible block billing,

and vague time entries. (Dkt. 177 at 2.) They contend the fee petition

includes three time entries for clerical work: (1) “review and calendar




                                    16
      Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 17 of 19




MTD in USDC”; (2) “revise draft, finalize and upload Order”;7 and (3)

“revise Plaintiff’s surreply . . . consolidate pleadings for filing.” (Dkt. 171-

1 at 7.)   The Court agrees reviewing and calendaring the motion to

dismiss is clerical and will reduce the fee award by $40. See Brown v.

Lambert’s Café, III, No. 15-0029, 2016 WL 325131, at *10 n.14 (S.D. Ala.

Jan. 27, 2016) (excluding as clerical hours spent “adding dates to the

calendar from the Court’s scheduling order”). The Court notes Plaintiff

also does not respond to the objection to that time entry. (Dkt. 178-1 at

4.) The Court finds the work in the other two entries is not clerical.

      Defendants also argue five time entries should be considered

impermissible block billing because they combine several tasks into one

time entry—sometimes combining compensable and non-compensable

tasks. (Dkt. 177 at 8.) These time entries: (1) “Review Motion to Dismiss

brief in District Court; t/c with AGD (Barker Case)”; (2) “Telephone

Conference with AGD; conf with JW re response to MTD in Barker USDC

action (.8); prep response (1.0)”; (3) “Review response options and email


7Defendants misstate Ellen Wooden’s 7/19/2018 docket entry. (Dkt. 177
at 7.) That entry states, “[r]evise draft Response and email same to A.
Dudley (0.5); additional revisions (0.3); email to and telephone call with
A. Dudley (0.1); finalize response and email same to A. Dudley (0.3).”
(Dkt. 171-1 at 5.)

                                      17
     Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 18 of 19




to A Dudley (barker matter) (.3)”; (4) “Review district court docket and

research (Barker)(.3)”; and (5) “Email re sur-reply brief USDC; research

same; finalize sur-reply.” (Dkt. 177-2 at 2.) The Court finds the first,

third, and fourth time entries insufficient to establish reasonableness.

The Court reduces the fee award by $345.

     Defendants finally contend three time entries are vague or provide

no details about the subject matter of the tasks or internal

communications between Mr. Dudley and Mr. Jones. (Dkt. 177 at 8.)

These time entries state: (1) “Conference with LP; conference with JW;

call with AGD (re USDC brief)”; (2) “Prepare response to Motion to

Dismiss in ESDC (Barker) (2.0); email exchange and further revisions

(.3)”; and (3) “Review DeJonker email (Follies counsel) re Follies to

renegotiate the estimate of the Barker claim (.1); conference with AGD

re same (.1).”     (Dkt. 177-2 at 2.)        After reviewing Plaintiff’s

supplementation to these time entries, the Court finds they are not vague

since the first two were about Defendants’ motion to dismiss and the

third was about the motion to estimate.       See Drew v. Mamaroneck

Capitol, LLC, No. 5:17-CV-149, 2018 WL 3232779 (M.D. Ga. July 2, 2018)

(accepting supplemental descriptions of time entries).



                                   18
      Case 1:18-cv-02725-MLB Document 182 Filed 09/15/21 Page 19 of 19




      The Court thus reduces the total requested fee award by $385—

that is the $40 and $345 identified above.

IV.   Conclusion

      The Court GRANTS IN PART and DENIES IN PART Plaintiffs’

Motion for an Award of Attorneys’ Fees and Costs Under the FLSA for

Ainsworth G. Dudley. (Dkt. 169.) The Court ORDERS Defendants to

pay Mr. Dudley $4,950 in fees.

      The Court GRANTS IN PART and DENIES IN PART Plaintiffs’

Motion and Combined Brief for an Award of Attorney Fees and Costs

Under the FLSA for Jones & Walden LLC.              (Dkt. 171.)    The Court

ORDERS Defendants to pay Jones & Walden LLC $7,655 in fees.

      SO ORDERED this 15th day of September, 2021.




                                           (1
                                           1
                                         MICH"K E L L. B R O W N




                                    19
